MEMORANDUM OPINION

                                            No. 04-10-00740-CR

                                          IN RE Jason MIEARS

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Karen Angelini, Justice
                 Steven C. Hilbig, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: November 3, 2010

PETITION FOR WRIT OF MANDAMUS DENIED

           On October 12, 2010, relator Jason Miears filed a petition for writ of mandamus and a

motion to stay the trial court proceedings. The court has considered relator’s petition and is of

the opinion that relator is not entitled to the relief sought. Accordingly, the petition for writ of

mandamus and the motion to stay are DENIED. See TEX. R. APP. P. 52.8(a).

                                                                     PER CURIAM
DO NOT PUBLISH




           1
          This proceeding arises out of Cause No. 2009-CR-6566, styled State of Texas v. Jason Miears, pending in
the 379th Judicial District Court, Bexar County, Texas, the Honorable Ron Rangel presiding.